EXHIBIT 10.1

OMNIBUS WAIVER, CONSENT AND AMENDMENT AGREEMENT

This OMNIBUS WAIVER, CONSENT AND AMENDMENT AGREEMENT (this “Agreement”), dated
as of May 9, 2014, is made by and among CASH AMERICA INTERNATIONAL, INC. (the
“Company”), a Texas corporation, each of the Guarantors listed on the signature
pages hereto, and each of the holders of the Notes (defined below) set forth on
Annex 1 hereto (the “Noteholders”).

1. PRELIMINARY STATEMENTS.

WHEREAS, the Company previously issued (a) $35,000,000 in aggregate principal
amount of its 6.09% Series A Senior Notes due December 19, 2016 (the “2006
Series A Notes”), and (b) $25,000,000 in aggregate principal amount of its 6.21%
Series B Senior Notes due December 19, 2021 (the “2006 Series B Notes” and,
collectively with the 2006 Series A Notes and any and all other notes for which
such notes, or any successor notes, have been substituted or exchanged, the
“2006 Notes”), pursuant to the terms of that certain Note Purchase Agreement,
dated as of December 19, 2006, by and between the Company and each of the
purchasers listed on Schedule A thereto, as amended by that certain Amendment
No. 1 to Note Purchase Agreement dated as of December 11, 2008 and that certain
Amendment No. 2 to Note Purchase Agreement dated as of May 25, 2012 (as so
amended and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “2006 Note Purchase Agreement”);

WHEREAS, the Company previously issued $25,000,000 in aggregate principal amount
of its 7.26% Senior Notes due January 28, 2017 (collectively with any and all
other notes for which such notes, or any successor notes, have been substituted
or exchanged, the “2010 Notes”), pursuant to the terms of that certain Note
Purchase Agreement, dated as of January 28, 2010, by and between the Company and
each of the purchasers listed on Schedule A thereto, as amended by that certain
Amendment No. 1 to Note Purchase Agreement dated as of May 25, 2012 (as so
amended and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “2010 Note Purchase Agreement”);

WHEREAS, the Company previously issued (a) $47,000,000 in aggregate principal
amount of its 6.00% Series A Senior Notes due August 28, 2019 (the “2012 Series
A Notes”), and (b) $5,000,000 in aggregate principal amount of its 6.58% Series
B Senior Notes due August 28, 2022 (the “2012 Series B Notes” and, collectively
with the 2012 Series A Notes and any and all other notes for which such notes,
or any successor notes, have been substituted or exchanged, the “2012 Notes” and
together with the 2006 Notes and the 2010 Notes, collectively, the “Notes”),
pursuant to the terms of that certain Note Purchase Agreement, dated as of
August 28, 2012, by and between the Company and each of the purchasers listed on
Schedule A thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “2012 Note Purchase Agreement” and together with the 2006
Note Purchase Agreement and the 2010 Note Purchase Agreement, collectively, the
“Note Purchase Agreements”);

WHEREAS, the Company is contemplating a potential tax-free spin-off of Enova
International, Inc. (“Enova”), a Subsidiary of the Company, through the
distribution of at least 80% of Enova’s outstanding common stock to shareholders
of the Company (the “Enova Spin-off Transaction”), which, if consummated, will
result in Enova becoming a separate publicly traded company;



--------------------------------------------------------------------------------

WHEREAS, in connection with the contemplated Enova Spin-off Transaction, Enova
is seeking to raise up to $700,000,000 via a public or private bond offering
(the “Enova Debt Issuance”) in order to, among other things, repay certain
intercompany indebtedness owed by Enova to the Company; and

WHEREAS, in connection with the contemplated Enova Debt Issuance, the Company
has requested that the Enova Entities (as defined below) be released as
guarantor(s) under the separate Joint and Several Guaranties executed in respect
of each Note Purchase Agreement (collectively, the “Joint and Several
Guaranties”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the respective Note Purchase Agreements.

3. RELEASE OF CERTAIN GUARANTORS.

Subject to satisfaction of the conditions precedent set forth in Section 6
hereof, each of the Noteholders hereby consents and releases, effective as of
the Enova Consent Effective Date (as defined below), Enova and each of its
Subsidiaries listed on Annex 2 hereto (collectively the “Enova Entities”) from
their respective obligations and liabilities under each Joint and Several
Guaranty (the “Enova Guaranty Release”). Except as expressly granted by the
Enova Guaranty Release, nothing in this Agreement shall in any way affect,
limit, contravene or amend any of the obligations or liabilities of the other
Guarantors (the “Remaining Obligors”) under the Joint and Several Guaranties.
Each Remaining Obligor by execution of this Agreement agrees that it shall have
no Contribution Rights against any of the Enova Entities as contemplated by
Section 1 of each of the Subrogation and Contribution Agreements executed in
connection with the Note Purchase Agreements. This consent to the Enova Guaranty
Release is a limited consent and shall not be deemed to constitute a waiver or
consent with respect to any other current or future departure from the
requirements of any provision of the Note Purchase Agreements or the other Loan
Documents.

4. WAIVER AND AMENDMENT.

(a) Waiver. Subject to satisfaction of each of the conditions precedent set
forth in Section 6 hereof (other than, in the case of the Enova Debt Consent,
the conditions precedent set forth in Sections 6(c) and 6(d)(i) below) and
subject to the next succeeding sentence hereof, each of the Noteholders hereby
waives compliance with the covenants set forth in (x) the second sentence of
Section 9.5 of each of the Note Purchase Agreements and (y) Sections 10.2, 10.6
and 10.8 of each of the Note Purchase Agreements, in each case solely to the
extent necessary to permit both the consummation of the Enova Debt Issuance (the
“Enova Debt Consent”) and the consummation of the Enova Spin-Off Transaction
(the “Enova Spin-Off Consent” and together

 

2



--------------------------------------------------------------------------------

with the Enova Debt Consent, collectively, the “Enova Consents”) and, by virtue
of this waiver, the consummation of the Enova Debt Issuance and the Enova
Spin-Off Transaction shall not constitute a Default or an Event of Default under
the Note Purchase Agreements or the other respective Loan Documents as a result
of the Company’s failure to comply with any such section of the Note Purchase
Agreements in connection with the consummation of such transactions.
Notwithstanding anything contained herein to the contrary, the Enova Consents
(and the agreement by the Noteholders to provide such Enova Consents pursuant to
this Section 4) shall cease to be effective upon the earliest to occur of:

(i) the occurrence of any Default or Event of Default under the Note Purchase
Agreements,

(ii) the date that is two Business Days after the date on which the Enova Debt
Issuance is consummated, if, on or prior to such date, the Company shall have
failed to repay the Notes in full, together with all accrued and unpaid interest
thereon and the Make-Whole Amount payable in connection therewith, in accordance
with Section 5 hereof,

(iii) the failure of the Company to comply with its obligations set forth in
Section 5(a) or Section 5(c) below,

(iv) July 31, 2014, to the extent the Enova Debt Issuance is not consummated on
or prior to such date,

(the earliest date on which any event described in clauses (i), (ii) or
(iii) above occurs, a “Waiver Termination Date”). If the Waiver Termination Date
should occur, the Enova Consents granted pursuant to this Section 4 shall
immediately terminate and be void ab initio and this Agreement shall not operate
to waive any rights or remedies of the holders of the Notes with respect to any
Default or Event of Default arising in connection with the consummation of the
Enova Debt Issuance and the Enova Spin-Off Transaction. If the Company shall
have indefeasibly repaid the Notes in full in cash, together with all accrued
and unpaid interest thereon and the Make-Whole Amount and all other amounts
payable in connection therewith, in accordance with Section 5 hereof, the
waivers granted pursuant to this Section 4 shall be permanent and shall not
terminate.

(b) Amendments.

(i) The Company and each of the Noteholders hereby agree that the second
sentence in Section 8.2 of each of the Note Purchase Agreements is hereby
amended and restated in its entirety to read as follows:

“The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment; provided that, solely with
respect to any optional prepayment in full of all Notes under this Section 8.2
in connection with the consummation of the Enova Debt Issuance, (x) the Company
shall be required to give the holders of Notes two Business Days’ prior written
notice of any such prepayment, and (y) any such notice delivered pursuant

 

3



--------------------------------------------------------------------------------

to clause (x) shall be accompanied by a certificate of a Senior Financial
Officer specifying the calculation of the Make-Whole Amount due in connection
with such prepayment as of the prepayment date specified in such notice (which
certificate shall be deemed to satisfy the requirements for delivery of
Make-Whole Amount calculations set forth in the next two succeeding sentences of
this Section 8.2).”

(ii) The Company and each of the Noteholders hereby agree that Schedule B to
each of the Note Purchase Agreements is hereby amended by inserting the
following new defined term in its appropriate alphabetical order:

“Enova Debt Issuance” shall have the meaning specified in that certain Omnibus
Waiver, Consent and Amendment Agreement, dated as of May [9], 2014, by and among
the Company, the Guarantors party thereto and each of the Noteholders.

(c) Effect of Waivers and Amendments. The consents, waivers and amendments set
forth in this Section 4 are limited to the matters expressly set forth herein
and shall not be deemed to waive, amend, or modify any other term in the Note
Purchase Agreements.

5. AGREEMENT TO PREPAY NOTES.

(a) Notice of Prepayment; Prepayment. On or prior to the date on which the Enova
Debt Issuance is consummated, the Company will provide written notice to the
Noteholders of the exercise of its option to prepay the Notes in full in cash in
accordance with Section 8.2 of each of the Note Purchase Agreements (the
“Prepayment Notice”). Such Prepayment Notice shall (i) provide for the election
by the Company to prepay the entire outstanding principal amount of the Notes in
full, together with all accrued interest thereon to the date of such prepayment,
the applicable Make-Whole Amount payable in respect thereof and all fees and
other amounts payable in connection therewith (collectively, the “Pay-Off
Amount”); (ii) specify the date fixed for such prepayment, which shall, in no
event, be later than the date that is two Business Days after the date on which
the Enova Debt Issuance is consummated (the “Prepayment Date”); and
(iii) contain such other information and attach such additional certificates as
may be required by Section 8.2 of each of the Note Purchase Agreements (as
amended by this Agreement). On the Prepayment Date, the Company shall prepay the
Notes in full in cash by wire transfer of immediately available funds in
accordance with the terms of the respective Note Purchase Agreements (regardless
of whether the Enova Spin-off Transaction is consummated prior to such
Prepayment Date).

(b) Settlement Payment in Respect of Notes. The Noteholders agree that, in
exchange for, and conditioned upon the Company’s payment of the Pay-Off Amount
in cash by wire transfer of immediately available funds, the Noteholders shall
deliver all Notes to the Company in accordance with Section 18 of each of the
Note Purchase Agreements promptly following receipt of the Pay-Off Amount. Such
payment is in settlement of the Company’s obligations in respect of the Notes
and the Note Purchase Agreements and constitutes a settlement payment in respect
of a securities contract for purposes of Section 546(e) of the United States
Bankruptcy Code of 1978, as amended.

 

4



--------------------------------------------------------------------------------

(c) Obligors under Enova Debt Documents. The Company shall not, and shall not
permit any of its Remaining Obligors, to incur any guarantee obligations, or
otherwise become liable, in respect of the Enova Debt Documents (as defined
below).

(d) Additional Event of Default. The failure of the Company to comply with the
covenants set forth in any one or more of Sections 5(a) or 5(c) above shall
constitute an immediate Event of Default pursuant to Section 11(c) of the Note
Purchase Agreement.

6. CONDITIONS TO EFFECTIVENESS OF CONSENTS AND WAIVERS.

The consents and waivers set forth in Section 3 and Section 4(a) of this
Agreement shall be effective, if at all, as of the date (such date, the “Enova
Consent Effective Date”) on which each of the following conditions precedent
shall have been satisfied or waived by the holders of the Notes in writing;
provided, however, (x) the Enova Debt Consent set forth in Section 4(a) shall be
effective upon the satisfaction of the conditions set forth in clauses (a),
(b) and (d)(ii) below, and (y) the date on which the conditions precedent set
forth in this Section 6 are satisfied or waived by the holders of the Notes
occurs on or prior to July 31, 2014:

(a) Each Noteholder shall have received a counterpart of this Agreement, duly
executed by the Company and each of the other Noteholders.

(b) The representations and warranties contained herein shall be true and
correct in all material respects.

(c) The Enova Debt Issuance shall have been consummated.

(d) No default or event of default shall have occurred and be continuing under
(i) the loan agreement, note purchase agreement, indenture or other documents,
instrument and agreements relating to the Enova Debt Issuance (collectively, the
“Enova Debt Documents”) or (ii) that certain Credit Agreement, dated as of
March 30, 2011, by and among the Company, the guarantors party thereto, the
lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent, as amended (the “Credit Agreement”).

7. REPRESENTATIONS AND WARRANTIES.

To induce the Noteholders to consent to this Agreement, the Company represents
and warrants as follows:

7.1. Organization; Power and Authority.

(a) The Company is a corporation, duly organized and validly existing under the
laws of the State of Texas. The Company is duly qualified and in good standing
as a foreign corporation in each other jurisdiction where such qualification is
required by law (to the extent that such concepts are recognized in such
jurisdiction), other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(b) The Company has the requisite power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Agreement and
to perform the provisions hereof.

7.2. Authorization, etc.

This Agreement has been duly authorized by all necessary corporate action on the
part of the Company, and constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

7.3. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement will
not:

(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, the Enova Debt Documents or any indenture, mortgage, deed
of trust, loan, purchase or credit agreement (including, without limitation, the
Credit Agreement), lease, or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected, except in each
case, such as could not reasonably be expected to result in a Material Adverse
Effect,

(b) violate the corporate charter, articles of organization, by-laws, operating
agreement or other similar organizational documents of the Company or any
Subsidiary,

(c) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, or

(d) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

7.4. Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement.

7.5. Disclosure.

This Agreement, each other document, certificate or other writing delivered to
each Noteholder by or on behalf of the Company in connection with the
transactions contemplated hereby and the financial statements and other
documents delivered to the Noteholders prior to the date hereof pursuant to
Section 7 of each of the Note Purchase Agreements do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the

 

6



--------------------------------------------------------------------------------

statements therein not misleading in light of the circumstances under which they
were made. Since December 31, 2013, there has been no change in the financial
condition, operations, business, properties or prospects of the Company except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect.

7.6. No Defaults.

No event has occurred and is continuing and no condition exists which, upon the
effectiveness of the consents, waivers and amendments provided for in this
Agreement, would constitute a Default or Event of Default.

7.7. Bringdown of Representations and Warranties.

Each of the representations and warranties set forth in Section 5 of each of the
Note Purchase Agreements is true, correct and complete in all respects as of the
date hereof (except to the extent such representations and warranties expressly
relate to another date, in which case such representations and warranties are
true, correct and complete as of such other date).

7.8. Registered Holders of Notes.

The Company represents to each of the Noteholders that:

(a) the register kept by the Company for the registration and transfer of the
2006 Notes provided for in Section 13.1 of the 2006 Note Purchase Agreement
indicates that each of the Persons named in Part A of Annex 1 hereto is
currently a holder of the aggregate principal amount of the 2006 Notes indicated
in such Annex;

(b) the register kept by the Company for the registration and transfer of the
2010 Notes provided for in Section 13.1 of the 2010 Note Purchase Agreement
indicates that each of the Persons named in Part B of Annex 1 hereto is
currently a holder of the aggregate principal amount of the 2010 Notes indicated
in such Annex; and

(c) the register kept by the Company for the registration and transfer of the
2012 Notes provided for in Section 13.1 of the 2012 Note Purchase Agreement
indicates that each of the Persons named in Part C of Annex 1 hereto is
currently a holder of the aggregate principal amount of the 2012 Notes indicated
in such Annex.

8. EXPENSES.

Whether or not the consents, waivers and amendments in Sections 3 and 4 hereof
become effective, the Company will promptly (and in any event within thirty
(30) days of receiving any statement or invoice therefor) pay all fees, expenses
and costs of the Noteholders relating to this Agreement, including, but not
limited to, the reasonable fees of the special counsel of the holders of the
Notes, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of this Agreement and any other documents related
thereto. Nothing in this Section 8 shall limit the Company’s obligations
pursuant to any provisions related to fees and expenses, including without
limitation, Section 15.1 of each of the Note Purchase Agreements.

 

7



--------------------------------------------------------------------------------

9. RELEASE.

The Company hereby acknowledges and agrees, on behalf of itself and each of its
Subsidiaries, that: (a) neither it nor any of its Subsidiaries has any claim or
cause of action against any holder of the Notes (or any of their respective
Affiliates, officers, directors, employees, attorneys, consultants or agents in
their capacities as such for any holder of the Notes) in connection with the
Note Purchase Agreements, the Notes or any of the other Loan Documents and
(b) each holder of the Notes has heretofore properly performed and satisfied in
a timely manner all of its obligations to the Company and its Subsidiaries under
the Loan Documents that are required to have been performed on or prior to the
date hereof. Notwithstanding the foregoing, the holders of the Notes wish (and
the Company agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the holders’ rights, interests, security and/or remedies under the Loan
Documents. Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company (for itself and each
Subsidiary) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge each holder of the
Notes and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the “Noteholder Released
Parties”) from any and all debts, claims, losses, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Noteholder
Released Party by reason of any act, omission or thing whatsoever done or
omitted to be done on or prior to the Enova Consent Effective Date directly
arising out of, connected with or related to this Agreement, the Note Purchase
Agreements, the Notes or any other Loan Documents, or any act, event or
transaction related or attendant thereto, or the agreements of any holder of the
Notes contained therein; provided, however, that nothing herein shall release
any holder of the Notes from its agreements and obligations contained in this
Agreement.

10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties made in this Agreement shall survive the
execution and delivery of this Agreement, and no investigation by any Noteholder
shall affect such representations and warranties or the right of the Noteholders
to rely upon them.

11. CONSENT AND REAFFIRMATION.

Each of the Guarantors (other than the Enova Entities), by its execution of this
Agreement, hereby agrees and acknowledges that (i) notwithstanding the
effectiveness of, and satisfaction of the conditions under, this Agreement, the
Joint and Several Guaranty shall remain in full force and effect without
modification thereto and (ii) nothing herein shall in any way limit any of the
terms or provisions of the Joint and Several Guaranty, all of which are hereby
ratified, confirmed and affirmed in all respects.

 

8



--------------------------------------------------------------------------------

12. MISCELLANEOUS.

12.1. Part of Existing Note Purchase Agreements; Future References, etc.

This Agreement shall be construed in connection with and as a part of each of
the Note Purchase Agreements and, except as expressly provided herein, (a) no
terms or provisions of the Note Purchase Agreements or any other Loan Document
are modified or changed by this Agreement, (b) the terms of this Agreement shall
not operate as an amendment or waiver by any Noteholder of, or otherwise
prejudice any Noteholder’s rights, remedies or powers under, the Note Purchase
Agreements, the Notes or any other Loan Document or under any applicable law,
and (c) the terms and provisions of the Note Purchase Agreements, the Notes and
the other Loan Documents shall continue in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Agreement may refer to the respective
Note Purchase Agreements without making specific reference to this Agreement,
but nevertheless all such references shall include this Agreement unless the
context otherwise requires.

12.2. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

12.3. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

12.4. Binding Effect.

This Agreement shall be binding upon and shall inure to the benefit of the
Company and the Noteholders and their respective successors and assigns.

[Remainder of page intentionally left blank. Next page is signature page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Agreement by duly authorized officers of each as of the date first above
written.

 

CASH AMERICA INTERNATIONAL, INC. By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

2006 NOTEHOLDERS:

DEARBORN NATIONAL LIFE INSURANCE COMPANY

MINNESOTA LIFE INSURANCE COMPANY

CINCINNATI INSURANCE COMPANY

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

GREAT WESTERN INSURANCE COMPANY

FIDELITY LIFE ASSOCIATION

AMERICAN REPUBLIC INSURANCE COMPANY

TRUSTMARK INSURANCE COMPANY

SECURITY NATIONAL LIFE INSURANCE COMPANY

By:   Advantus Capital Management, Inc.   By:   /s/ James F. Geiger   Name:  
James F. Geiger   Title:   Vice President



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY By:   Guggenheim Partners Investment
Management, LLC   By:   /s/ W R H   Name:   William Hagner   Title:  
Attorney-In-Fact NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE By:  
Guggenheim Partners Investment Management, LLC   By:   /s/ W R H   Name:  
William Hagner   Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

CMFG LIFE INSURANCE COMPANY

CUMIS INSURANCE SOCIETY

By:   MEMBERS Capital Advisors, Inc., acting as Investment Advisor   By:  

/s/ Allen R. Cantrell

  Name:   Allen R. Cantrell   Title:   Managing Director, Investments



--------------------------------------------------------------------------------

PHOENIX LIFE INSURANCE COMPANY By:   /s/ Paul M. Chute Name:   Paul M. Chute
Title:   Senior Managing Director, Private Placements



--------------------------------------------------------------------------------

OHIO NATIONAL LIFE ASSURANCE CORPORATION By:  

/s/ Annette M. Teders

Name:   Annette M. Teders Title:   Vice President, Private Placements THE OHIO
NATIONAL LIFE INSURANCE COMPANY By:  

/s/ Annette M. Teders

Name:   Annette M. Teders Title:   Vice President, Private Placements



--------------------------------------------------------------------------------

PRIMERICA LIFE INSURANCE COMPANY By:   Conning, Inc., as Investment Manager  
By:  

/s/ Samuel Otchere

  Name: Samuel Otchere   Title: Director AMERICAN HEALTH AND LIFE INSURANCE
COMPANY By:     Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name: Samuel Otchere   Title: Director

NATIONAL BENEFIT LIFE INSURANCE COMPANY

By:   Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name: Samuel Otchere   Title: Director



--------------------------------------------------------------------------------

2010 NOTEHOLDERS:

 

MINNESOTA LIFE INSURANCE COMPANY

AMERICAN FIDELITY ASSURANCE COMPANY

MTL INSURANCE COMPANY

UNITED INSURANCE COMPANY OF AMERICA

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

COLORADO BANKERS LIFE INSURANCE COMPANY

GREAT WESTERN INSURANCE COMPANY

AMERICAN REPUBLIC INSURANCE COMPANY

NEW ERA LIFE INSURANCE COMPANY

By:   Advantus Capital Management, Inc.   By:  

/s/ James F. Geiger

  Name: James F. Geiger   Title: Vice President



--------------------------------------------------------------------------------

PHOENIX LIFE INSURANCE COMPANY By:  

/s/ Paul M. Chute

Name: Paul M. Chute Title: Senior Managing Director, Private Placements PHL
VARIABLE INSURANCE COMPANY By:  

/s/ Paul M. Chute

Name: Paul M. Chute Title: Its Duly Authorized Officer



--------------------------------------------------------------------------------

2012 NOTEHOLDERS:

 

MINNESOTA LIFE INSURANCE COMPANY

TRINITY UNIVERSAL INSURANCE COMPANY

UNITED INSURANCE COMPANY OF AMERICA

AMERICAN FIDELITY ASSURANCE COMPANY

VANTIS LIFE INSURANCE COMPANY

GREAT WESTERN INSURANCE COMPANY

EQUITABLE LIFE & CASUALTY INSURANCE COMPANY

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN

FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN

AMERICAN REPUBLIC INSURANCE COMPANY

By:   Advantus Capital Management, Inc.   By:  

/s/ James F. Geiger

  Name: James F. Geiger   Title: Vice President



--------------------------------------------------------------------------------

GREAT AMERICAN LIFE INSURANCE COMPANY By:  

/s/ Mark F. Muething

Name: Mark F. Muething Title: Executive Vice President GREAT AMERICAN INSURANCE
COMPANY By:  

/s/ Stephen Beraha

Name: Stephen Beraha Title: Assistant Vice President



--------------------------------------------------------------------------------

SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA By:   Conning, Inc., as
Investment Manager   By:  

/s/ Samuel Otchere

  Name: Samuel Otchere   Title: Director NATIONAL BENEFIT LIFE INSURANCE COMPANY
By:   Conning, Inc., as Investment Manager   By:  

/s/ Samuel Otchere

  Name: Samuel Otchere   Title: Director



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY By:  

/s/ Annette M. Teders

Name: Annette M. Teders Title: Vice President, Private Placements OHIO NATIONAL
LIFE ASSURANCE CORPORATION By:  

/s/ Annette M. Teders

Name: Annette M. Teders Title: Vice President, Private Placements MONTGOMERY RE,
INC. By:  

/s/ Paul J. Gerard

Name: Paul J. Gerard Title: Authorized Signer



--------------------------------------------------------------------------------

PHOENIX LIFE INSURANCE COMPANY By:  

/s/ Paul M. Chute

Name: Paul M. Chute Title: Senior Managing Director, Private Placements PHL
VARIABLE INSURANCE COMPANY By:  

/s/ Paul M. Chute

Name: Paul M. Chute Title: Its Duly Authorized Officer



--------------------------------------------------------------------------------

GUARANTORS ENOVA INTERNATIONAL, INC. By:  

/s/ Austin D. Nettle

Name: Austin D. Nettle Title: Vice President and Assistant Treasurer CASH
AMERICA MANAGEMENT L.P. CASH AMERICA PAWN L.P. By:   Cash America Holding, Inc.
  The General Partner of each of the foregoing entities   By:  

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer OHIO NEIGHBORHOOD
CREDIT SOLUTIONS, LLC By:   Ohio Neighborhood Finance, Inc.,   Its sole member  
By:  

/s/ Austin D. Nettle

  Name: Austin D. Nettle   Title: Vice President and Treasurer CNU ONLINE
HOLDINGS, LLC DEBIT PLUS, LLC BILLERS ACCEPTANCE GROUP, LLC DP LABOR HOLDINGS,
LLC PF LABOR HOLDINGS, LLC By:  

/s/ Austin D. Nettle

Name: Austin D. Nettle Title: Vice President and Treasurer



--------------------------------------------------------------------------------

BRONCO PAWN & GUN, INC. CASH AMERICA ADVANCE, INC.

CASH AMERICA FINANCIAL SERVICES, INC.

CASH AMERICA FRANCHISING, INC. CASH AMERICA GLOBAL FINANCING, INC. CASH AMERICA
GLOBAL SERVICES, INC. CASH AMERICA HOLDING, INC. CASH AMERICA, INC. CASH
AMERICA, INC. OF ALABAMA CASH AMERICA, INC. OF ALASKA CASH AMERICA, INC. OF
COLORADO CASH AMERICA, INC. OF ILLINOIS CASH AMERICA, INC. OF INDIANA CASH
AMERICA, INC. OF KENTUCKY CASH AMERICA, INC. OF LOUISIANA CASH AMERICA OF
MISSOURI, INC. CASH AMERICA, INC. OF NEVADA

CASH AMERICA, INC. OF NORTH CAROLINA

CASH AMERICA, INC. OF OKLAHOMA

CASH AMERICA, INC. OF SOUTH CAROLINA

CASH AMERICA, INC. OF TENNESSEE CASH AMERICA, INC. OF UTAH CASH AMERICA, INC. OF
VIRGINIA CASH AMERICA INTERNET SALES, INC. CASH AMERICA OF MEXICO, INC. CASH
AMERICA PAWN, INC. OF OHIO CASHLAND FINANCIAL SERVICES, INC. CNU DOLLARSDIRECT
INC. CNU DOLLARSDIRECT LENDING INC.

DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.

ENOVA ONLINE SERVICES, INC.

EXPRESS CASH INTERNATIONAL CORPORATION

FLORIDA CASH AMERICA, INC. GAMECOCK PAWN & GUN, INC. GEORGIA CASH AMERICA, INC.
HORNET PAWN & GUN, INC. LONGHORN PAWN AND GUN, INC. MOBILE LEASING GROUP, INC.
MR. PAYROLL CORPORATION OHIO NEIGHBORHOOD FINANCE, INC. TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC. VINCENT’S JEWELERS AND LOAN, INC. By:   /s/ Austin D.
Nettle Name:   Austin D. Nettle Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CNU OF ALABAMA, LLC CNU OF ALASKA, LLC CNU OF ARIZONA, LLC CNU OF CALIFORNIA,
LLC CNU OF COLORADO, LLC CNU OF DELAWARE, LLC CNU OF FLORIDA, LLC CASHNETUSA OF
FLORIDA, LLC CNU OF HAWAII, LLC CNU OF IDAHO, LLC CNU OF ILLINOIS, LLC CNU OF
INDIANA, LLC CNU OF KANSAS, LLC CNU OF LOUISIANA, LLC CNU OF MAINE, LLC CASHNET
CSO OF MARYLAND, LLC CNU OF MICHIGAN, LLC CNU OF MINNESOTA, LLC CNU OF
MISSISSIPPI, LLC CNU OF MISSOURI, LLC CNU OF MONTANA, LLC CNU OF NEVADA, LLC CNU
OF NEW HAMPSHIRE, LLC CNU OF NEW MEXICO, LLC CNU OF NORTH DAKOTA, LLC CNU OF
OHIO, LLC

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

CNU OF OKLAHOMA, LLC CNU OF OREGON, LLC CNU OF RHODE ISLAND, LLC CNU OF SOUTH
CAROLINA, LLC CNU OF SOUTH DAKOTA, LLC CNU OF TENNESSEE, LLC By:   CNU Online
Holdings, LLC,   The sole member of each of the foregoing entities   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CNU OF TEXAS, LLC CNU OF UTAH, LLC CNU OF VIRGINIA, LLC CNU OF WASHINGTON, LLC
CNU OF WISCONSIN, LLC CNU OF WYOMING, LLC DOLLARSDIRECT, LLC CNU TECHNOLOGIES OF
ALABAMA, LLC CNU TECHNOLOGIES OF ARIZONA, LLC CNU TECHNOLOGIES OF CALIFORNIA,
LLC CNU TECHNOLOGIES OF IOWA, LLC

CNU TECHNOLOGIES OF NEW MEXICO, LLC

CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC

CNU TECHNOLOGIES OF WISCONSIN, LLC

HEADWAY CAPITAL, LLC (f/k/a TrafficGen, LLC)

CASHEURONET UK, LLC EURONETCASH, LLC ENOVA BRAZIL, LLC AEL NET MARKETING, LLC

ENOVA INTERNATIONAL GEC, LLC (f/k/a AEL Net of Illinois, LLC)

AEL NET OF MISSOURI, LLC NC FINANCIAL SOLUTIONS, LLC By:   CNU Online Holdings,
LLC,   The sole member of each of the foregoing entities   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC

NC FINANCIAL SOLUTIONS OF ARIZONA, LLC

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC

NC FINANCIAL SOLUTIONS OF COLORADO, LLC

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC

NC FINANCIAL SOLUTIONS OF IDAHO, LLC

NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC

NC FINANCIAL SOLUTIONS OF KANSAS, LLC

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC

NC FINANCIAL SOLUTIONS OF NEVADA, LLC

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF OHIO, LLC

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC

NC FINANCIAL SOLUTIONS OF TEXAS, LLC

NC FINANCIAL SOLUTIONS OF UTAH, LLC

NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC

By:   NC Financial Solutions, LLC   The sole member of each of the foregoing
entities   By:   /s/ Austin D. Nettle   Name:   Austin D. Nettle   Title:   Vice
President and Treasurer



--------------------------------------------------------------------------------

CASHNETUSA CO LLC CASHNETUSA OR LLC THE CHECK GIANT NM LLC By:   CNU of New
Mexico, LLC,   Manager of each of the foregoing entities   By:   CNU Online
Holdings, LLC Its sole member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer DEBIT PLUS
TECHNOLOGIES, LLC DEBIT PLUS SERVICES, LLC DEBIT PLUS PAYMENT SOLUTIONS, LLC By:
  Debit Plus, LLC,   The sole member of each of the foregoing entities   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer STRATEGIC
RECEIVABLE MANAGEMENT SOLUTIONS, LLC By:  

/s/ Curtis Linscott

Name:   J. Curtis Linscott Title:   Manager ENOVA FINANCIAL HOLDINGS, LLC By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CAMEX HOLDING, LLC By:   Cash America of Mexico, Inc.,   Its sole member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ANNEX 1

NOTEHOLDERS AND PRINCIPAL AMOUNTS

PART A: 2006 NOTEHOLDERS

 

Name of Noteholder

  

Series; Note Registration
Number; Outstanding Principal
Amount


Dearborn National Life Insurance Company (f/k/a Fort Dearborn Life Insurance
Company) (issued in the nominee name of ELL & Co.)

  

Series B:

No. RB-19; $2,181,818.18

No. RB-20; $727,272.73

No. RB-21; $727,272.73

Minnesota Life Insurance Company

  

Series A:

No. RA-1; $2,400,000

Cincinnati Insurance Company

  

Series B:

No. RB-4; $2,545,454.55

Farm Bureau Life Insurance Company of Michigan

  

Series B:

No. RB-5; $2,181,818.18

Blue Cross and Blue Shield of Florida, Inc. (issued in the nominee name of
Hare & Co.)

  

Series B:

No. RB-6; $1,090,909.09

Great Western Insurance Company (issued in the nominee name of Wells Fargo Bank
for Great Western Insurance Company)

  

Series B:

No. RB-22; $727,272.73

Fidelity Life Association (issued in the nominee name of ELL & Co.)

  

Series A:

No. RA-2; $600,000

American Republic Insurance Company (issued in the nominee name of Wells Fargo
Bank N.A. as Custodian for American Republic Insurance Company)

  

Series A:

No. RA-3; $600,000

Trustmark Insurance Company (issued in the nominee name of ELL & Co.)

  

Series A:

No. RA-4; $600,000

Security National Life Insurance Company (issued in the nominee name of Howe &
Co.)

  

Series B;

No. RB-8; $363,636.36

Midland National Life Insurance Company (issued in the nominee name of Hare &
Co.)

  

Series A:

No. RA-5; $4,800,000

No. RA-6; $600,000

North American Company for Life and Health Insurance (issued in the nominee name
of Hare & Co.)

  

Series A:

No. RA-7; $1,800,000

No. RA-8; $1,800,000

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)

  

Series B:

No. RB-9; $3,436,363.64

 

Annex 1-22



--------------------------------------------------------------------------------

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)

  

Series B:

No. RB-10; $2,290,909.09

CUMIS Insurance Society (issued in the nominee name of Turnjetty & Co.)

  

Series B:

No. RB-11; $1,145,454.55

CMFG Life Insurance Company (issued in the nominee name of Turnkeys & Co.)

  

Series B:

No. RB-12; $763,636.36

Phoenix Life Insurance Company

  

Series A:

No. RA-9; $1,800,000

No. RA-10; $1,200,000

Ohio National Life Assurance Corporation

  

Series A:

No. RA-11; $1,200,000

The Ohio National Life Insurance Company

  

Series A:

No. RA-12; $1,200,000

Primerica Life Insurance Company

  

Series A:

No. RA-13; $1,200,000

American Health and Life Insurance Company

  

Series A:

No. RA-14; $900,000

National Benefit Life Insurance Company

  

Series A:

No. RA-15; $300,000

PART B: 2010 NOTEHOLDERS

 

Name of Noteholder

  

Note Registration
Number; Outstanding

Principal Amount


Minnesota Life Insurance Company

   No. R-1; $3,000,000

American Fidelity Assurance Company (issued in the nominee name FFB
Registration)

   No. R-2; $1,800,000

MTL Insurance Company (issued in the nominee name ELL & Co.)

   No. R-3; $1,200,000

United Insurance Company of America (issued in the nominee name Hare & Co.)

   No. R-4; $1,200,000

Farm Bureau Life Insurance Company of Michigan

   No. R-5; $1,200,000

Farm Bureau Mutual Insurance Company of Michigan

   No. R-6; $600,000

The Mutual Savings Life Insurance Company (issued in the nominee name Band &
Co.)

   No. R-7; $600,000

Colorado Bankers Life Insurance Company (issued in the nominee name ELL & Co.
F/A/O Colorado Bankers Life Insurance Company)

   No. R-17; $300,000

 

Annex 1-23



--------------------------------------------------------------------------------

Great Western Insurance Company (issued in the nominee name Wells Fargo For
Great Western Insurance Company)

   No. R-18; $300,000

American Republic Insurance Company (issued in the nominee name Wells Fargo Bank
N.A. as Custodian for American Republic Insurance Company)

   No. R-10; $300,000

New Era Life Insurance Company (issued in the nominee name Cudd & Co.)

   No. R-11; $300,000

Phoenix Life Insurance Company

   No. R-12; $1,200,000

Phoenix Life Insurance Company

   No. R-13; $1,200,000

PHL Variable Insurance Company

   No. R-14; $600,000

PHL Variable Insurance Company

   No. R-15; $600,000

PHL Variable Insurance Company

   No. R-16; $600,000

PART C: 2012 NOTEHOLDERS

 

Name of Noteholder

  

Series; Note Registration
Number; Outstanding Principal
Amount


Minnesota Life Insurance Company

  

Series A:

No. RA-1; $10,200,000

Trinity Universal Insurance Company (issued in the nominee name Hare & Co.)

  

Series A:

No. RA-2; $3,000,000

United Insurance Company of America (issued in the nominee name Hare & Co.)

  

Series A:

No. RA-3; $2,000,000

American Fidelity Assurance Company (issued in the nominee name FFB
Registration)

  

Series A:

No. RA-4; $2,000,000

Vantis Life Insurance Company (issued in the nominee name Hare & Co.)

  

Series A:

No. RA-5; $2,000,000

Great Western Insurance Company (issued in the nominee name Wells Fargo Bank NA
Custodian FBO Great Western Insurance Company)

  

Series A:

No. RA-6; $500,000

Equitable Life & Casualty Insurance Company (issued in the nominee name Wells
Fargo Bank NA as Custodian for Equitable Life & Casualty Insurance Company)

  

Series A:

No. RA-7; $300,000

Farm Bureau Life Insurance Company of Michigan

  

Series B:

No. RB-1; $2,000,000

Farm Bureau Mutual Insurance Company of Michigan

  

Series B:

No. RB-2; $1,000,000

 

Annex 1-24



--------------------------------------------------------------------------------

Farm Bureau General Insurance Company of Michigan

  

Series B:

No. RB-3; $1,000,000

American Republic Insurance Company (issued in the nominee name Wells Fargo Bank
N.A. as Custodian for American Republic Insurance Company)

  

Series B:

No. RB-4; $1,000,000

Great American Life Insurance Company

  

Series A:

No. RA-8; $7,000,000

Great American Insurance Company

  

Series A:

No. RA-9; $3,000,000

Senior Health Insurance Company of Pennsylvania (issued in the nominee name
Hare & Co.)

  

Series A:

No. RA-10; $2,500,000

National Benefit Life Insurance Company

  

Series A:

No. RA-11; $500,000

The Ohio National Life Insurance Company

  

Series A;

No. RA-12; $4,000,000

Ohio National Life Assurance Corporation

  

Series A;

No. RA-13; $1,000,000

Montgomery RE, Inc.

  

Series A;

No. RA-14; $1,000,000

Phoenix Life Insurance Company

  

Series A:

No. RA-15; $2,000,000

PHL Variable Insurance Company

  

Series A:

No. RA-16; $1,000,000

PHL Variable Insurance Company

  

Series A:

No. RA-17; $2,000,000

PHL Variable Insurance Company

  

Series A:

No. RA-18; $2,000,000

PHL Variable Insurance Company

  

Series A:

No. RA-19; $1,000,000

 

Annex 1-25



--------------------------------------------------------------------------------

ANNEX 2

ENOVA ENTITIES

 

ENTITY NAME

  

STATE

AEL NET MARKETING, LLC

   DE

AEL NET OF MISSOURI, LLC

   DE

BILLERS ACCEPTANCE GROUP, LLC

   DE

CASHEURONET UK, LLC

   DE

CASHNET CSO OF MARYLAND, LLC

   DE

CASHNETUSA CO LLC

   DE

CASHNETUSA OF FLORIDA, LLC

   DE

CASHNETUSA OR LLC

   DE

CNU DOLLARSDIRECT INC.

   DE

CNU DOLLARSDIRECT LENDING, INC.

   DE

CNU OF ALABAMA, LLC

   DE

CNU OF ALASKA, LLC

   DE

CNU OF ARIZONA, LLC

   DE

CNU OF CALIFORNIA, LLC

   DE

CNU OF COLORADO, LLC

   DE

CNU OF DELAWARE, LLC

   DE

CNU OF FLORIDA, LLC

   DE

CNU OF HAWAII, LLC

   DE

CNU OF IDAHO, LLC

   DE

CNU OF ILLINOIS, LLC

   DE

CNU OF INDIANA, LLC

   DE

CNU OF KANSAS, LLC

   DE

CNU OF LOUISIANA, LLC

   DE

CNU OF MAINE, LLC

   DE

CNU OF MICHIGAN, LLC

   DE

CNU OF MINNESOTA, LLC

   DE

CNU OF MISSISSIPPI, LLC

   DE

CNU OF MISSOURI, LLC

   DE

CNU OF MONTANA, LLC

   DE

CNU OF NEVADA, LLC

   DE

CNU OF NEW HAMPSHIRE, LLC

   DE

CNU OF NEW MEXICO, LLC

   DE

CNU OF NORTH DAKOTA, LLC

   DE

CNU OF OHIO, LLC

   DE

CNU OF OKLAHOMA, LLC

   DE

CNU OF OREGON, LLC

   DE

CNU OF RHODE ISLAND, LLC

   DE

CNU OF SOUTH CAROLINA, LLC

   DE



--------------------------------------------------------------------------------

ENTITY NAME

  

STATE

CNU OF SOUTH DAKOTA, LLC

   DE

CNU OF TENNESSEE, LLC

   DE

CNU OF TEXAS, LLC

   DE

CNU OF UTAH, LLC

   DE

CNU OF VIRGINIA, LLC

   DE

CNU OF WASHINGTON, LLC

   DE

CNU OF WISCONSIN, LLC

   DE

CNU OF WYOMING, LLC

   DE

CNU DOLLARS DIRECT, INC.

   DE

CNU DOLLARS DIRECT LENDING, INC.

   DE

CNU ONLINE HOLDINGS, LLC

   DE

CNU TECHNOLOGIES OF ALABAMA, LLC

   DE

CNU TECHNOLOGIES OF ARIZONA, LLC

   DE

CNU TECHNOLOGIES OF CALIFORNIA, LLC

   DE

CNU TECHNOLOGIES OF IOWA, LLC

   DE

CNU TECHNOLOGIES OF NEW MEXICO, LLC

   DE

CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC

   DE

CNU TECHNOLOGIES OF WISCONSIN, LLC

   DE

DEBIT PLUS PAYMENT SOLUTIONS, LLC

   DE

DEBIT PLUS SERVICES, LLC

   DE

DEBIT PLUS TECHNOLOGIES, LLC

   DE

DEBIT PLUS, LLC

   DE

DOLLARSDIRECT, LLC

   DE

ENOVA BRAZIL, LLC

   DE

DP LABOR HOLDINGS, LLC

  

ENOVA FINANCIAL HOLDINGS, LLC

   DE

ENOVA INTERNATIONAL GEC, LLC

   DE

ENOVA INTERNATIONAL, INC.

   DE

ENOVA ONLINE SERVICES, INC.

   DE

EURONETCASH, LLC

   DE

HEADWAY CAPITAL, LLC

   DE

MOBILE LEASING GROUP, INC.

   DE

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC

   DE

NC FINANCIAL SOLUTIONS OF ARIZONA, LLC

   DE

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC

   DE

NC FINANCIAL SOLUTIONS OF COLORADO, LLC

   DE

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC

   DE

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC

   DE

NC FINANCIAL SOLUTIONS OF IDAHO, LLC

   DE

NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC

   DE

NC FINANCIAL SOLUTIONS OF KANSAS, LLC

   DE

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC

   DE

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC

   DE



--------------------------------------------------------------------------------

ENTITY NAME

  

STATE

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC

   DE

NC FINANCIAL SOLUTIONS OF NEVADA, LLC

   DE

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC

   DE

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC

   DE

NC FINANCIAL SOLUTIONS OF OHIO, LLC

   DE

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC

   DE

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC

   DE

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC

   DE

NC FINANCIAL SOLUTIONS OF TEXAS, LLC

   DE

NC FINANCIAL SOLUTIONS OF UTAH, LLC

   DE

NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC

   DE

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC

   DE

NC FINANCIAL SOLUTIONS, LLC

   DE

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

   DE

THE CHECK GIANT NM, LLC

   DE